DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

July 03, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Clarification on State Medicaid Manual Vendor Access to Eligibility

The Centers for Medicare & Medicaid Services (CMS) is providing clarification to Section 2080.18,
State Contracts with Outside Parties to Verify for Providers a Medicaid Recipients Eligibility of the
State Medicaid Manual. The guidance was created for the eligibility verification process in which
vendors have direct access to Medicaid Management Information Systems (MMIS) utilizing a
proprietary method for verification of real time eligibility. Since the issuance of this guidance, CMS
adopted the Health Insurance Portability and Accountability (HIPAA) standards of X12 transactions.
The guidance stated in the State Medicaid Manual does not impact the number of trading partners
who can and are able to submit batch or real-time Electronic Data Interchange (EDI) transactions
utilizing the 270/271 transactions.
By law, all covered entities, including health plans, providers and clearinghouses, must be in
compliance with the updated versions of the transaction standards adopted on January 19, 2009, by
January 1, 2012. The updated versions of the X12 Version 5010 and NCPDP Telecommunication
D.0 and Medicaid Subrogation 3.0 standards must be used by covered entities to exchange electronic
transactions between trading partners. Small health plans have until January 1, 2013 to implement
NCPDP 3.0.
If you have questions about this Informational Bulletin, please contact Thomas Novak at
Thomas.Novak@cms.hhs.gov or 215-861-4216.

Page 1 of 1

